We think the defendant's objection to the information must fail. The other questions argued in the briefs and at our bar we are without jurisdiction to determine. They are not presented by any exception, for there, was no motion at the close of the case for the acquittal of the defendant (People v. Bresler,218 N.Y. 567). We are, therefore, without power to determine upon this record whether section 79-b of the Labor Law has been properly construed.
The judgment should be affirmed.
WILLARD BARTLETT, Ch. J., HISCOCK, CHASE, COLLIN, HOGAN, CARDOZO and POUND, JJ., concur.
Judgment affirmed.